DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
2.       The receipt of Oath/Declaration is acknowledged.

Information Disclosure Statement
3.       The information disclosure statements (IDS) submitted on 05/21/2019 and 08/06/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
4.       The drawing(s) filed on 05/21/2019 are accepted by the Examiner.

Status of Claims
5.       Claims 1-15 are pending in this application. 

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 1-3, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2011/0135362) in view of Li et al. (US 2006/0039628) and further in view of Park et al. (US 2006/0197038).

Regarding Claim 1:
Cho discloses a direct memory access based hardware deskew apparatus (“an image forming apparatus, which may include a scanning unit to scan an image of a print media fed through an  comprising: 
a processor (Fig. 2 ‘processor 230’; [0065-0066]); and 
a memory (Fig. 2 ‘memory 220’; [0063-0064]) storing machine readable instructions that when executed by the processor cause the processor to: 
ascertain scanned data associated with scanning of a physical medium by using a reading direct memory access the scanned data based on a skew angle associated with an orientation of the physical medium (Fig. 4 ‘when print media is fed the presence of skewing is determined and a skew angle is obtained’ [0074-0075]; Fig. 7 flowchart step S730 ‘DETECT LEAD EDGE OF PRINT MEDIA & COMPUTE SKEW LEVEL OF THE INPUT IMAGE’ [0096]; [0093-0103]; ‘primary scanning direction’ [0041]); and
modify the scanned data to reduce the skew angle associated with the orientation of the physical medium (Fig. 7 flowchart step S740 ‘READ STORED DATA BY DMA & DE-SKEW ACCORDING TO THE COMPUTED SKEW LEVEL WITH RESPECT TO THE INPUT IMAGE’ [0097]; [0093-0103]).
	
	Cho does not expressly disclose to step through the scanned data.
	Li discloses to step through the scanned data (Li: “FIG. 4, in one aspect, document 12 may be transported onto scanning surface 30 in slow scan direction Y and scanning can proceed in direction X. Skew angle for leading edge 14 can be detected by sampling input video signals in fast-scan direction X at regular periodic intervals (e.g. every n.sup.th) pixel for a subset of pixels in the image and analyzing the sampling results to identify background-to-medium transition points.” [0043]; “It should also be noted that the number of rows (scanlines) and columns (intervals) in the two-dimensional array 220 can vary as required to fulfill the requirements of a particular application. It should also be understood that it is not necessary to use a complete scanline. For example, sampling .
Cho in view of Li are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of detecting the skew angle in a scanned document.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to step through the scanned data.  The suggestion/motivation for doing so “It is therefore, beneficial to provide a system and method for processing a grayscale image in real-time to detect the skew angle in a digital image.” as disclosed by Li in the background of invention.  Therefore, it would have been obvious to combine Cho with Li to obtain the invention as specified.

Cho in view of Li does not expressly disclose relative to a scan bar that is to perform the scanning of the physical medium.
Park discloses relative to a scan bar that is to perform the scanning of the physical medium (Park: “moving said sheets in a sheet path relative to a multiple photodetectors array bar to provide electrical signals from activations of subsets of said photodetectors of said multiple photodetectors array bar corresponding to the orientations of said sheets, said multiple photodetectors array bar being angularly mounted at a transverse non-perpendicular angle to said sheet path such that different said subsets of photodetectors of said array bar of multiple photodetectors are activated to provided electrical signals therefrom by the leading edge of said sheets at different sheet positions corresponding to different time intervals in said movement of said sheets in said sheet path relative to said angularly mounted multiple photodetectors array bar, so as to provide electrical signals from said activations of said subsets of photodetectors of said multiple photodetectors array bar providing information corresponding to the orientations of said sheets.” [0006]); 
Cho, Li & Park are combinable because they are from the same field of endeavor of image processing; e.g. all disclose methods of determining sheet skew and making relative to a scan bar that is to perform the scanning of the physical medium.  The suggestion/motivation for doing so is to control sheet deskewing as disclosed by Park at ¶ [0001].  Therefore, it would have been obvious to combine Cho, Li & Park to obtain the invention as specified in claim 1.

Regarding Claim 2:
The proposed combination of Cho, Li & Park further discloses the apparatus according to claim 1, wherein the machine readable instructions to ascertain scanned data associated with scanning of the physical medium by using the reading direct memory access to step through the scanned data based on the skew angle associated with the orientation of the physical medium relative to the scan bar that is to perform the scanning of the physical medium further comprise machine readable instructions to cause the processor to: 
determine a step size to ascertain the scanned data, wherein the step size includes two pixels to a size of an image determined from the scanning of the physical medium; and ascertain scanned data associated with scanning of the physical medium by using the reading direct memory access to step through the scanned data based on the step size and the skew angle associated with the orientation of the physical medium relative to the scan bar that is to perform the scanning of the physical medium (Li: “FIG. 4, in one aspect, document 12 may be transported onto scanning surface 30 in slow scan direction Y and scanning can proceed in direction X. Skew angle for leading edge 14 can be detected by sampling input video signals in fast-scan direction X at regular periodic intervals (e.g. every n.sup.th) pixel for a subset of pixels in the image and analyzing the .
Cho, Park & Li are combinable because they are from the same field of endeavor of image processing; e.g. all disclose methods of detecting the skew angle in a scanned image.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further comprise machine readable instructions to cause the processor to: determine a step size to ascertain the scanned data, wherein the step size includes two pixels to a size of an image determined from the scanning of the physical medium; and ascertain scanned data associated with scanning of the physical medium by using the reading direct memory access to step through the scanned data based on the step size and the skew angle associated with the orientation of the physical medium relative to the scan bar that is to perform the scanning of the physical medium.
The suggestion/motivation for doing so is to perform real-time detection of the angle of skew in a document using its leading edge as disclosed by Li in the background of invention.  Therefore, it would have been obvious to combine Cho, Park & Li to obtain the invention as specified in claim 2.

Regarding Claim 3:
The proposed combination of Cho, Li & Park further discloses the apparatus according to claim 1, wherein the machine readable instructions to modify the scanned (Li: Fig. 4 sliding array; “For each newly scanned line, pixels n.sub.0, n.sub.1, n.sub.2, n.sub.3 and n.sub.4 are captured and their grayscale intensity values v.sub.0, v.sub.1, v.sub.2, v.sub.3 and v.sub.4 are stored in array 220 when they exceed the threshold. For each interval, the background-to-medium transition point will be found in the scanline corresponding to the first row in array 220 where the gray scale value exceeds the threshold.” [0049]; “It should also be noted that the number of rows (scanlines) and columns (intervals) in the two-dimensional array 220 can vary as required to fulfill the requirements of a particular application. It should also be understood that it is not necessary to use a complete scanline. For example, sampling interval 0 might start a predetermined number of pixels into a scanline, while the last sampling interval may be located well inside a fast scan direction outer edge 18 of a de-skewed document.” [0051]).
Cho, Park & Li are combinable because they are from the same field of endeavor of image processing; e.g. all disclose methods of detecting the skew angle in a scanned image.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further comprise machine readable instructions to cause the processor to: perform a weighted average of four adjacent pixels of an image determined from the scanning of the physical medium by generating a nxn pixel window, where n is greater than one.  The suggestion/motivation for doing so is to perform real-time detection of the angle of skew in a document using its leading edge as disclosed by Li in the background of invention.  Therefore, it would have been obvious to combine Cho, Park & Li to obtain the invention as specified in claim 3.

Regarding Claim 9:
(“an image forming apparatus, which may include a scanning unit to scan an image of a print media fed through an automatic document feeder (ADF), a memory to store the input image in a burst unit of data, a processor to read the stored data through a direct memory access (DMA) processing, carry out de-skewing with respect to the input image according to the computed skew level, and carry out image processing with respect to the de-skewed image, and a printing unit to output the resultant image of the image processing.” [0026]) comprising: 
determining, by a processor (Fig. 2 ‘processor 230’; [0065-0066]), scanned data associated with scanning of a physical medium (“The input unit 110 receives an image of a printing media sheet fed through an automatic document feeder (ADF). The input unit 110 may include a charge-coupled device (CCD) or constant image sensor (CIS) type image sensor. The printing media may include a scanned image, and pixels of the scanned image may each have a different degree of lightness, that is, gradation.” [0040]), 
ascertaining the scanned data associated with the scanning of a physical medium by using a reading direct memory access the scanned data based on a skew angle associated with an orientation of the physical medium (Fig. 4 ‘when print media is fed the presence of skewing is determined and a skew angle is obtained’ [0074-0075]; Fig. 7 flowchart step S730 ‘DETECT LEAD EDGE OF PRINT MEDIA & COMPUTE SKEW LEVEL OF THE INPUT IMAGE’ [0096]; [0093-0103]; ‘primary scanning direction’ [0041]); and 
modifying the scanned data to reduce the skew angle associated with the orientation of the physical medium (Fig. 7 flowchart step S740 ‘READ STORED DATA BY DMA & DE-SKEW ACCORDING TO THE COMPUTED SKEW LEVEL WITH RESPECT TO THE INPUT IMAGE’ [0097]; [0093-0103]).

Cho does not expressly disclose a step size to ascertain scanned data associated with scanning of a physical medium, wherein the step size includes two pixels to a size of an image determined from the scanning of the physical medium, to step through the scanned data based on the step size.
a step size to ascertain scanned data associated with scanning of a physical medium (Li: “FIG. 4, in one aspect, document 12 may be transported onto scanning surface 30 in slow scan direction Y and scanning can proceed in direction X. Skew angle for leading edge 14 can be detected by sampling input video signals in fast-scan direction X at regular periodic intervals (e.g. every n.sup.th) pixel for a subset of pixels in the image and analyzing the sampling results to identify background-to-medium transition points.” [0043]), wherein the step size includes two pixels to a size of an image determined from the scanning of the physical medium, to step through the scanned data based on the step size (Li: “It should also be noted that the number of rows (scanlines) and columns (intervals) in the two-dimensional array 220 can vary as required to fulfill the requirements of a particular application. It should also be understood that it is not necessary to use a complete scanline. For example, sampling interval 0 might start a predetermined number of pixels into a scanline, while the last sampling interval may be located well inside a fast scan direction outer edge 18 of a de-skewed document.” [0051])

Cho in view of Li are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of detecting the skew angle in a scanned document.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose a step size to ascertain scanned data associated with scanning of a physical medium, wherein the step size includes two pixels to a size of an image determined from the scanning of the physical medium, to step through the scanned data based on the step size.  The suggestion/motivation for doing so “It is therefore, beneficial to provide a system and method for processing a grayscale image in real-time to detect the skew angle in a digital image.” as disclosed by Li in the background of invention.  Therefore, it would have been obvious to combine Cho with Li to obtain the invention as specified.

relative to a scan bar that is to perform the scanning of the physical medium.
Park discloses relative to a scan bar that is to perform the scanning of the physical medium (Park: “moving said sheets in a sheet path relative to a multiple photodetectors array bar to provide electrical signals from activations of subsets of said photodetectors of said multiple photodetectors array bar corresponding to the orientations of said sheets, said multiple photodetectors array bar being angularly mounted at a transverse non-perpendicular angle to said sheet path such that different said subsets of photodetectors of said array bar of multiple photodetectors are activated to provided electrical signals therefrom by the leading edge of said sheets at different sheet positions corresponding to different time intervals in said movement of said sheets in said sheet path relative to said angularly mounted multiple photodetectors array bar, so as to provide electrical signals from said activations of said subsets of photodetectors of said multiple photodetectors array bar providing information corresponding to the orientations of said sheets.” [0006]); 
Cho, Li & Park are combinable because they are from the same field of endeavor of image processing; e.g. all disclose methods of determining sheet skew and making adjustments to reduce the skew during a scan operation.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose relative to a scan bar that is to perform the scanning of the physical medium.  The suggestion/motivation for doing so is to control sheet deskewing as disclosed by Park at ¶ [0001].  Therefore, it would have been obvious to combine Cho, Li & Park to obtain the invention as specified in claim 9.

Regarding Claim 10:
Cho, Li & Park further discloses the method according to claim 9, wherein modifying the scanned data to reduce the skew angle associated with the orientation of the physical medium further comprises: performing a weighted
(Li: Fig. 4 sliding array; “For each newly scanned line, pixels n.sub.0, n.sub.1, n.sub.2, n.sub.3 and n.sub.4 are captured and their grayscale intensity values v.sub.0, v.sub.1, v.sub.2, v.sub.3 and v.sub.4 are stored in array 220 when they exceed the threshold. For each interval, the background-to-medium transition point will be found in the scanline corresponding to the first row in array 220 where the gray scale value exceeds the threshold.” [0049]; “It should also be noted that the number of rows (scanlines) and columns (intervals) in the two-dimensional array 220 can vary as required to fulfill the requirements of a particular application. It should also be understood that it is not necessary to use a complete scanline. For example, sampling interval 0 might start a predetermined number of pixels into a scanline, while the last sampling interval may be located well inside a fast scan direction outer edge 18 of a de-skewed document.” [0051]).
Cho, Park & Li are combinable because they are from the same field of endeavor of image processing; e.g. all disclose methods of detecting the skew angle in a scanned image.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further comprise machine readable instructions to cause the processor to: perform a weighted average of four adjacent pixels of an image determined from the scanning of the physical medium by generating a nxn pixel window, where n is greater than one.  The suggestion/motivation for doing so is to perform real-time detection of the angle of skew in a document using its leading edge as disclosed by Li in the background of invention.  Therefore, it would have been obvious to combine Cho, Park & Li to obtain the invention as specified in claim 10.

Allowable Subject Matter
11.	Claims 13-15 are allowed.
s 4-8, 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
13.	The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 4:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the apparatus according to claim 1, wherein the machine readable instructions to ascertain scanned data associated with scanning of the physical medium by using the reading direct memory access to step through the scanned data based on the skew angle associated with the orientation of the physical medium relative to the scan bar that is to perform the scanning of the physical medium, and modify the scanned data to reduce the skew angle associated with the orientation of the physical medium further comprise machine readable instructions to cause the processor to: determine four adjacent pixels of an image determined from the scanning of the physical medium by following a pair of skewed lines of the image by tracking horizontal and vertical coordinates of pixels of the image, wherein the coordinates of the pixels of the image are based on the skew angle; and perform a weighted average of the four adjacent pixels by generating a nxn pixel window, where n is greater than one.

Regarding Claim 5:


Regarding Claim 6:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the apparatus according to claim 1, wherein the machine readable instructions to ascertain scanned data associated with scanning of the physical medium by using the reading direct memory access to step through the scanned data based on the skew angle associated with the orientation of the physical medium relative to the scan bar that is to perform the scanning of the physical medium further comprise machine readable instructions to cause the processor to: ascertain the scanned data for a positively skewed image determined from the scanning of the physical medium in a top down direction relative to the orientation of the image, wherein the positive skew represents a left to right skew in the image relative to the orientation of the image; and ascertain the scanned data for a negatively skewed image determined from the scanning of the physical medium in a bottom up direction relative 

Regarding Claim 7:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the apparatus according to claim 1, wherein the machine readable instructions to ascertain scanned data associated with scanning of the physical medium by using the reading direct memory access to step through the scanned data based on the skew angle associated with the orientation of the physical medium relative to the scan bar that is to perform the scanning of the physical medium further comprise machine readable instructions to cause the processor to: determine a step size to ascertain the scanned data, wherein the step size includes two pixels to a size of an image determined from the scanning of the physical medium; and determine, based on the step size, a burst size that corresponds to a length of the scanned data that is to be ascertained.

Regarding Claim 8:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the apparatus according to claim 1, wherein the machine readable instructions, when executed by the processor, further cause the processor to: determine whether a vertical coordinate relative to the orientation of the physical medium is off the physical medium; in response to a determination that the vertical coordinate relative to the orientation of the physical medium is off the physical 

Regarding Claim 11:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the method according to claim 9, wherein ascertaining the scanned data associated with the scanning of the physical medium by using the reading direct memory access to step through the scanned data based on the step size and the skew angle associated with the orientation of the physical medium relative to the scan bar that is to perform the scanning of the physical medium, and modifying the scanned data to reduce the skew angle associated with the orientation of the physical medium further comprises: determining four adjacent pixels of the image determined from the scanning of the physical medium by following a pair of skewed lines of the image by tracking horizontal and vertical coordinates of pixels of the image, wherein the coordinates of the pixels of the image are based on the skew angle; and performing a weighted average of the four adjacent pixels by generating a nxn pixel window, where n is greater than one.

Regarding Claim 12:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the method according to claim 11, modifying the scanned data to reduce the skew angle associated with the orientation of the physical 

Regarding Claim 13:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations a non-transitory computer readable medium having stored thereon machine readable instructions to provide direct memory access based hardware deskew, the machine readable instructions, when executed, cause a processor to: determine a step size to ascertain scanned data associated with scanning of a physical medium, wherein the step size includes two pixels to a size of an image determined from the scanning of the physical medium; determine, based on the step size, a burst size that corresponds to a length of the scanned data that is to be ascertained; ascertain the scanned data associated with the scanning of a physical medium by using a reading direct memory access to step through the scanned data based on the step size, the burst size, and a skew angle associated with an orientation of the physical medium relative to a scan bar that is to perform the scanning of the physical medium; and modify the scanned data to reduce the skew angle associated with the orientation of the physical medium.

Regarding Claim 14:


Regarding Claim 15:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the non-transitory computer readable medium according to claim 13, further comprising machine readable instructions, when executed, further cause the processor to: determine whether a vertical coordinate relative to the orientation of the physical medium is off the physical medium; in response to a determination that the vertical coordinate relative to the orientation of the physical .

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Nakagawa (US 2008/0024823) discloses a technique for forming an un-inclined image on a sheet of recording paper in a copier has been devised. The technique corrects the image data obtained by reading an inclined original at the time of reading an image by scanning the original in the main scanning direction and in the sub scanning direction.
Nakagawa further discloses the sub scanning interpolation processing is the processing for correcting the pixel value of the image data the continuity of which is cut by the sub scanning shift processing, and is the processing for correcting the pixel value of a watching pixel by calculating the weighted average of the pixel value of the watching pixel and the pixel value of the adjacent pixel by using a weighting coefficient. In the sub scanning interpolation processing, a sub scanning interpolation amount is calculated using the stair V, and the interpolation processing is executed based on the sub scanning interpolation amount.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEIL R MCLEAN/Primary Examiner, Art Unit 2677